DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March, 2022 and 8 June, 2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct for the typographical errors that do not change the scope of the claims: 

1. (Ex. Amd.)	An air conditioner for a vehicle comprising a first air passageway and a second air passageway, a heating heat exchanger disposed in one among the first air passageway and the second air passageway and a cooling heat exchanger disposed in the other one among the first air passageway and the second air passageway, 
wherein the air conditioner is divided into a zone where some of the air passing in the first air passageway and some of the air passing in the second air passageway are mixed together and a zone where the rest of the air passing in the first air passageway  and the rest of the air passing in the second air passageway are mixed together, 
wherein the first air passageway and the second air passageway are divided into an upper passageway and a lower passageway by a separator, 
wherein the separator includes a first inclined part for guiding the air of the lower passageway to one among the right side and the left side which is the width direction of the vehicle, and a second inclined part [[ )]] for guiding the air of the upper passageway to the other one among the right side and the left side, 
wherein the first inclined part and the second inclined part are formed to be inclined in the width direction of the vehicle as well as in a back-and-forth direction of the vehicle, so that the cold air and the warm air flowing in the upper passageway are mixed together in a first mixing zone, and the cold air and the warm air flowing in the lower passageway are mixed together in a second mixing zone, and 
wherein air flows of the first air passageway and the second air passageway passing the cooling heat exchanger and the heating heat exchanger are formed in a horizontal direction.

16. (Ex. Amd.) The air conditioner according to claim 15, wherein the air moves downwardly through an indoor air inlet or an outdoor air inlet, exchanges heat with at least one of the heating heat exchanger and the cooling heat exchanger while moving in the horizontal direction in the air-conditioning module, and then, moves upwardly toward air outflow holes [[(214)]] so as to form an air flow of a " 
    PNG
    media_image1.png
    20
    25
    media_image1.png
    Greyscale
 " or "U" shape.

RESPONSE TO AMENDMENT
This Notice of Allowance is in Response to Applicant’s Remarks/Amendments filed on 15 June, 2022. The amendments have been entered.

Disposition of Claims
Claims 1, 3, 5, and 7-17 are allowed.
Claims 2, 4, and 6 are cancelled.

Drawings
The drawings were received on 15 June, 2022.  These drawings are accepted and no new matter has been entered or presented with such amendments.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art when considered as a whole, alone or in combination, fails to effectively and reasonably, disclose teach or suggest, so as to either anticipate or render obvious, absent impermissible hindsight reasoning, the claimed invention as characterized in independent claim 1, and the dependents thereof. The claimed invention requires, in combination with other recited claim limitations, “wherein the first air passageway and the second air passageway are divided into an upper passageway and a lower passageway by a separator, wherein the separator includes a first inclined part for guiding the air of the lower passageway to one among the right side and the left side which is the width direction of the vehicle, and a second inclined part for guiding the air of the upper passageway to the other one among the right side and the left side, wherein the first inclined part and the second inclined part are formed to be inclined in the width direction of the vehicle as well as in a back-and-forth direction of the vehicle, so that the cold air and the warm air flowing in the upper passageway are mixed together in a first mixing zone, and the cold air and the warm air flowing in the lower passageway are mixed together in a second mixing zone, and wherein air flows of the first passageway and the second air passageway passing the cooling heat exchanger and the heating heat exchanger are formed in a horizontal direction.” (claim 1). While it is known within the prior art to provide right and left airflow (KINMARTIN US 2016/0303941 A1; KANG US 2010/0043470 A1; BECK US 7,275,586 B2) through top and bottom airflow passages divided by a separator (KINMARTIN US 2016/0303941 A1; BECK US 7,275,586 B2). However, the prior art fails to disclose, teach, or suggest the mixing of the air in a first and second mixing zone through mixing of the cold air and the warm air of the upper passageway in the first mixing zone and the cold air and warm air in the lower passageway in the second mixing zone.  As such, the claimed invention is allowable over the prior art. 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/13/2022